Hennessy, J.,
dissenting. The majority holds that after a criminal defendant elects to be tried by a jury, it is nevertheless permissible for the trial judge to remove an essential element of the crime from the jury’s consideration without an express waiver of the defendant’s right to have the jury find every element *680of the crime charged beyond a reasonable doubt. Because I believe that this is in direct contravention of the constitutional right to a trial by jury, I respectfully dissent.1
“The Fifth Amendment to the United States Constitution guarantees that no one will be deprived of liberty without ‘due process of law’; and the Sixth, that ‘[i]n all criminal prosecutions the accused shall enjoy the right to a speedy and public trial, by an impartial jury.’ . . . [T]hese provisions require criminal convictions to rest upon a jury determination that the defendant is guilty of every element of the crime with which he is charged, beyond a reasonable doubt.” United States v. Gaudin, U.S. , 115 S. Ct. 2310, 2313, 132 L. Ed. 2d 444 (1995); see also Sullivan v. Louisiana, 508 U.S. 275, 277-78, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993). The essence of this right is that “the jury, rather than the judge, reach the requisite finding of‘guilty.’ See Sparf v. United States, 156 U.S. 51, 105-106, [15 S. Ct. 273, 39 L. Ed. 343 (1895)]. Thus, although a judge may direct a verdict for the defendant if the evidence is legally insufficient to establish guilt, he may not direct a verdict for the State, no matter how overwhelming the evidence. Ibid. See also United States v. Martin Linen Supply Co., 430 U.S. 564, [572-73, 97 S. Ct. 1349, 51 L. Ed. 2d 642 (1977)]; Carpenters v. United States, 330 U.S. 395, 410, [67 S. Ct. 775, 91 L. Ed. 973 (1947)].” Sullivan v. Louisiana, supra, 508 U.S. 277.
In the recent decision of United States v. Gaudin, supra, 115 S. Ct. 2310, the United States Supreme Court rejected an argument, advanced by the government, that a jury’s role in a criminal trial is merely to *681deliver factual findings, and that the trial judge is free to decide elements of a crime that involve application of the law to the facts found. Emphasizing the “historical and constitutionally guaranteed right of criminal defendants to demand that the jury decide guilt or innocence on every issue, which includes application of the law to the facts . . . [the court held that] the jury’s constitutional responsibility is not merely to determine the facts, but to apply the law to those facts and draw the ultimate conclusion of guilt or innocence.” United States v. Gaudin, supra, 115 S. Ct. 2315-16.
The reversal of the conviction obtained in Gaudin2 rested on the theory that the removal of an element from the jury’s consideration, even one involving a mixture of law and fact, prevents the jury from exercising its exclusive power to render the ultimate finding of guilt or innocence. The controlling principle of law, therefore, as aptly stated by the Second Circuit Court of Appeals, is: “ ‘The plea of not guilty places every issue in doubt, and not even undisputed fact may be removed from the jury’s consideration, either by direction or by omission in the charge.’ ” United States v. Singleton, 532 F.2d 199, 206 (2d Cir. 1976), quoting United States v. Natale, 526 F.2d 1160, 1167 (2d Cir. 1975); see also United States v. Mentz, 840 F.2d 315, 320 (6th Cir. 1988); United States v. Argentine, 814 F.2d 783, 788 (1st Cir. 1987); United States v. White Horse, 807 F.2d 1426, 1430-32 (8th Cir. 1986).
An essential element of the crime of operating a motor vehicle while under the influence of liquor pur*682suant to General Statutes § 14-227a is that the forbidden act take place “on a public highway.” In this case, the trial court instructed the jury: “The second element is that the defendant operated the motor vehicle on a public highway of the state. I am going to charge you that the highway in question is a public highway. So you need not deal with that element and you need not make that finding” (Emphasis added.) It is normally presumed that the jury follows the instructions given by the trial court. State v. Jimenez, 228 Conn. 335, 342, 636 A.2d 782 (1994); State v. Fernandez, 27 Conn. App. 73, 83, 604 A.2d 1308 (1992). The conclusion is inescapable, therefore, that because of this instruction the jury did not find one of the essential elements of the crime charged, and did not make the ultimate conclusion of guilt or innocence. Thus, the defendant’s conviction was obtained in violation of his constitutional right to a trial by jury.3 See United States v. Gaudin, supra, 115 S. Ct. 2310; Sullivan v. Louisiana, supra, 508 U.S. 275.
The majority recognizes that the trial court’s instruction implicates the defendant’s constitutional rights,4 but concludes that no constitutional violation took place because “the defendant conceded the element in question.” I cannot agree.5
*683Although it is true that a criminal defendant may waive one or more of his fundamental rights, it is well established that “[i]n some circumstances, a waiver of rights must be knowing, voluntary and intelligent, and it must be expressly made.” State v. Patterson, 230 Conn. 385, 396, 645 A.2d 535 (1994). One of the cases cited in Patterson for this proposition is State v. Shockley, 188 Conn. 697, 453 A.2d 441 (1982), which holds that the sixth amendment right to a jury trial is a right that can be waived only expressly. See id., 706-707.
“The principles that govern waiver of a right to a jury trial are not in dispute. ‘The right to a jury trial in a criminal case is among those constitutional rights which are related to the procedure for the determination of guilt or innocence. The standard for an effective waiver of such a right is that it must be “knowing and intelligent,” as well as voluntary. Schneckloth v. Bustamonte, 412 U.S. 218, 237, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973); Patton v. United States, 281 U.S. 276, 312, 50 S. Ct. 253, 74 L. Ed. 2d 854 (1930).’ State v. Marino, [190 Conn. 639, 643, 462 A.2d 1021 (1983)]; see State v. Shockley, [supra, 188 Conn. 705-707], . . . This strict standard precludes a court from presuming a waiver of the right to a trial by jury from a silent record. State v. Shockley, supra, 707; see Boykin v. Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).” (Citations omitted.) State v. Williams, 205 Conn. 456, 460-61, 534 A.2d 230 (1987).
In this case, there was no express waiver of the right to have the jury, and not the judge, find each essential *684element of the crime charged. It is not proper to presume a waiver of this right in order to save a conviction that contravenes the dictates of the fifth and sixth amendments. Id., 456. Therefore, the trial court’s instruction removing an essential element from the jury’s consideration without a valid waiver by the defendant, is reversible error. United States v. Mentz, supra, 840 F.2d 332; United States v. Argentine, supra, 814 F.2d 789; United States v. White Horse, supra, 807 F.2d 1432; Hoover v. Garfield Heights Municipal Court, 802 F.2d 168, 178 (6th Cir. 1986); United States v. Singleton, supra, 532 F.2d 207.
It is important to recognize that the issue raised by the defendant’s claim is not whether 1-84 is a public highway, but whether the trial court usurped the jury’s province as sole finder of fact and ultimate arbiter of guilt or innocence. I would reverse the conviction not because I doubt that 1-84 is a public highway, but because the conviction has been obtained in violation of the defendant’s constitutional right to a trial by jury in the absence of a knowing, voluntary and intelligent waiver. I share the sentiment and concern of the Supreme Court of Utah, articulated almost one-half century ago: “We, who live with it, have a fervent devotion to the jury system, in spite of its faults. We would not like to see it destroyed nor whittled away. If a court can take one important element of an offense from the jury and determine the facts for them because such facts seem plain enough to him, then which element cannot be similarly taken away, and where would the process stop?”6 State v. Lawrence, 120 Utah 323, 330-31, 234 P.2d 600 (1951).

 Because I believe reversal is required on the defendant’s first claim, I would not reach the remaining claims and therefore offer no opinion on parts II and III of the majority opinion.


 In Gaudin, the trial court instructed the jury that to convict the defendant of making false statements on federal loan applications in violation of 18 U.S.C. § 1001 the government was required to prove that the alleged false statements were material. The court further instructed, however, “‘[t]he issue of materiality . . . is not submitted to you for your decision but rather is a matter for the decision of the court. You are instructed that the statements charged in the indictment are material statements.’ ” United States v. Gaudin, supra, 115 S. Ct. 2313.


 The problem in this case is not whether the jury’s verdict was correct, but whether the jury reached a verdict that satisfies the fifth and sixth amendments, i.e., a finding of each and every element beyond a reasonable doubt. “The Sixth Amendment requires more than appellate speculation about a hypothetical jury’s action . . . it requires an actual jury finding of guilty.” Sullivan v. Louisiana, supra, 508 U.S. 280.


 The majority opinion focuses on the defendant’s due process right to have the state prove every element beyond a reasonable doubt. Only in footnote 4 does the majority acknowledge the distinct but interrelated right, under both the fifth and sixth amendments, to have the jury, not the judge, find every element of the crime charged and render the ultimate verdict of guilty or not guilty.


 The defendant’s claim that the trial court violated his constitutional right to trial by jury by improperly removing an essential element of the crime *683from the jury’s consideration is an issue of first impression in Connecticut. It is important to note that no case cited by the majority squarely addresses whether the fifth and sixth amendments are violated by the removal of an essential element from the jury’s consideration without an express waiver of the right to have the jury find every element of the crime charged.


 In Lawrence, the jury had been instructed that: “ ‘Grand Larceny so far as it might be material in this case is committed when the property taken is of a value exceeding $50.00. In this case you will take the value of this property as being in excess of $50.00 and therefore the defendant, *685if he is guilty at all, is guilty of grand larceny.’ ” State v. Lawrence, supra, 120 Utah 326. The Supreme Court of Utah reversed the conviction because this instruction “was an invasion of [the jury’s] province as the exclusive triers of the fact and was prejudicial error.” Id., 331.